DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s preliminary amendment filed on 8/20/2020. Claims 1-19 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    374
    722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    557
    331
    media_image2.png
    Greyscale

Claims 1, 3, 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King US 897,377 in view of LAI US 2016/0166024 A1.

	King discloses the features of the storage box above but it does not specifically disclose a flange projecting from one of the first and second sidewalls and into the other of the second and first storage chambers.

However, LAI teaches that it was known in the art to have a storage box have a flange 26 projecting from one of a first and second sidewalls 21/31 and into the other of the second and first storage chambers. (Shown in Fig. 4)
The inventions of King and LAI are both drawn to the field of containers that are capable of holding and storing items. Each container includes a base, a lid and a locking mechanism. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage box in King by providing a flange extending into the other portion of the box as taught by LAI for the purposes of adding additional structures to secure the lid and base stay closed.
With regards to claim 3, King discloses the latch mechanism is secured (partially shown if Figs. 2 and 13) within said lid, a first catch 37/38 secured to said base, said first catch being associated with said first latch member such that said extending movement of said first latch member causes said first latch member to overlap a portion of said first catch, locking said lid in a closed condition, and said retracting movement of said first latch member positions said first latch member in position to not overlap a portion of said first catch, unlocking said lid.

With regards to claim 6, King discloses converging motion of said first opposed arms and said first pair of link members are configured to provide a mechanical advantage of said drive member with respect to said first latch member but it does not specifically disclose it is at least 3:1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio 3:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 14, King discloses key 24 for rotation of said lock mechanism and said drive element.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over King US 897,377 in view of LAI US 2016/0166024 A1 and further in view of Farnham et al. US 2004/0045329 A1.
With regards to claim 9, King in view of LAI disclose the claimed invention as stated above but it does not specifically disclose a tether selectively connectable to at least one of the lid and base, said tether having a shoulder member engageable with an interior surface of at least one of the first sidewall, the second sidewall, and the flange, selectively resisting separation of the tether from the storage box.
However, Farnham teaches that it was known in the art to have a tether 26 selectively connectable to at least one of the lid 16 and base 14, said tether having a shoulder member 38/42 engageable with an interior surface of at least one of the first sidewall, the second sidewall, and the flange, selectively resisting separation of the tether from the storage box.
The inventions of King and Farnham are both drawn to the field of containers that are capable of holding and storing items. Each container includes a base, a lid and a locking mechanism. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage box in King by providing a tether as taught by Farnham for the purposes of securing the storage box to an immoveable object for security.

Allowable Subject Matter
Claims 2, 4, 6, 8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736